                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

                                    PENDLETON DIVISION


ANDREW WILKERSON,
                                                                       No. 2: 18-cv-0 1727-MO
               Plaintiff,
                                                                      OPINION AND ORDER
       V.

COLETTE PETERS, CAPTAIN
STEVEN BOSTON, JOHN DOES I-IV,
DOCTOR DIAMOND, DOCTOR VELEZ,

               Defendants.



MOSMAN,J.,

       This matter comes before me on a Motion to Dismiss for Failure to State a Claim [15]

filed by the named defendants in this case, who are employees of the Oregon Department of

Con-ections (ODOC). Plaintiff Andrew Wilkerson is a prisoner at the Oregon State Penitentiary

and brings this lawsuit prose. For the reasons below, I GRANT the named defendants' Motion

to Dismiss [15].

                                      BACKGROUND

       Mr. Wilkerson filed his Complaint under 42 U.S.C. § 1983, alleging two ways in which

Defendants violated his Eighth Amendment right to be free from cruel and unusual punishment.

Compl. [2] at 1-2. First, Mr. Wilkerson claimed that four unnamed ODOC employees ("the Doe

1 - OPINION AND ORDER
defendants") sexually assaulted him in his cell while he was housed at Two Rivers Conectional

Facility (TRCI). In addition to the four Doe defendants, Mr. Wilkerson named as defendants

Collette Peters, director of ODOC, and Steven Boston, a c01Tections officer at TRCI. He alleges

that Ms. Peters is liable for creating a hostile environment and failing to train ODOC employees.

Compl. [2] at 4; Resp. [19] at 2. Mr. Wilkerson alleges that Steven Boston is liable for failing to

"take any action to address the nature of Plaintiff's complaint" about the assault and "engag[ing]

in the cover-up of the actions of the 4 Correctional Officer(s)." Compl. [2] at 5. The second way

in which Mr. Wilkerson alleges that his right to be free of cruel and usual punishment was

violated was by the involuntary administration of medication, which was approved by ODOC

physicians Diamond and Velez. Compl. [2] at 5. Mr. Wilkerson claims that Defendants violated

the Eighth Amendment because the forced medication is being administered without a court

order. Compl. [2] at 5. For the reasons stated below, I find that Mr. Wilkerson has not stated a

plausible claim for relief and, therefore, Defendants' Motion to Dismiss [15] is GRANTED with

respect to the named defendants.

                                       LEGAL STANDARD

        To survive a motion to dismiss under the federal pleading standards, a complaint must

include a short and plain statement of the claim and "contain sufficient factual matter, accepted

as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). "A claim has facial

plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged." Id. at 678.

       Pro se pleadings are held to less stringent standards than pleadings by attorneys. Haines

v. Kernel, 404 U.S. 519, 520-21 (1972). The court should construe pleadings by prose plaintiffs



2 - OPINION AND ORDER
liberally and give them the benefit of any doubt. Karim-Panahi v. L.A. Police Dep 't, 839 F.2d

621, 623 (9th Cir. 1988). Additionally, a prose litigant is entitled to notice of the deficiencies in

the complaint and the opportunity to amend, unless the complaint's deficiencies cannot be cured

by amendment. Id.

                                            DISCUSSION

    I.      Sexual Assault Claim

         Ms. Peters and Mr. Boston moved under Federal Rule of Civil Procedure 12(b)(6) to

dismiss Mr. Wilkerson's claims against them, which are related to the alleged sexual assault.

They argue that Ms. Peters cannot be held liable for damages under § 1983 on a theory of

respondeat superior. Mot. to Dismiss [15] at 2. They also argue that Mr. Wilkerson's request for

retrospective declaratory relief is barred by the Eleventh Amendment. Id. Finally, they moved

to dismiss the claims against Mr. Boston because Mr. Wilkerson's allegation that Mr. Boston

failed to investigate does not state a claim for the violation of a constitutional right. Id.

         "Liability under[§] 1983 arises only upon a showing of personal participation by the

defendant. A supervisor is only liable for the constitutional violations of ... subordinates if the

supervisor participated in or directed the violations, or knew of the violations and failed to act to

prevent them. There is no respondeat superior liability under[§] 1983." Taylor v. List, 880 F.2d

1040, 1045 (9th Cir. 1989) (citations omitted). "A showing that a supervisor acted, or failed to

act, in a manner that was deliberately indifferent to an inmate's Eighth Amendment rights is

sufficient to demonstrate the involvement-and the liability-of that supervisor." Starr v. Baca,

652 F.3d 1202, 1207 (9th Cir. 2011) ("[A] plaintiff may state a claim against a supervisor for

deliberate indifference based upon the supervisor's knowledge of and acquiescence in

unconstitutional conduct by his or her subordinates."). In order to hold a supervisor liable under

§ 1983, there must be a causal connection between the supervisor's wrongful conduct and the

3 - OPINION AND ORDER
constitutional violation. Id. That connection can be established by "knowingly refus[ing] to

terminate a series of acts by others, which [the supervisor] knew or reasonably should have

known would cause others to inflict a constitutional injury." Id. at 1207-08 (citation omitted)

(alteration in original).

        Mr. Wilkerson alleged that Ms. Peters is liable for his sexual assault because she created

a hostile environment that facilitated the assault. Compl. [2] at 4. This allegation fails to

establish Ms. Peters's personal involvement. Nor does Mr. Wilkerson allege that Ms. Peters was

deliberately indifferent to sexual assaults by ODOC employees. The Complaint does not allege

that Ms. Peters knew or should have known that Mr. Wilkerson was or would be sexually

assaulted. Therefore, Mr. Wilkerson has not adequately pleaded a claim against Ms. Peters and

the Motion to Dismiss [15] is granted with respect to Ms. Peters.

        Mr. Wilkerson alleges that Mr. Boston is liable for failing to investigate the alleged

sexual assault. Mot. to Dismiss [15] at 5. But Mr. Wilkerson did not claim that Mr. Boston

failed to investigate. He acknowledged that Mr. Boston investigated the alleged sexual assault

by reviewing video of the area around Mr. Wilkerson's cell. Resp. [19] at 2. Instead, Mr.

Wilkerson alleges that Mr. Boston did not "address the nature of [the] complaint" after reviewing

the video recordings, which Mr. Wilkerson alleges depict the assault. Compl. [2] at 4-5. While

this claim comes close to alleging that Mr. Boston acquiesced in the assault, even a liberal

reading of the Complaint does not lead to the conclusion that Mr. Boston was aware that a

constitutional violation would occur. Taking the facts alleged in the Complaint in the light most

favorable to Mr. Wilkerson, Mr. Boston investigated Mr. Wilkerson's claims only after the

alleged assaults occmTed. Therefore, there is no causal connection between Mr. Boston and the

alleged sexual assault. And Mr. Wilkerson did not allege that Mr. Boston's inaction led to



4 - OPINION AND ORDER
another assault. Because, as the named defendants argue, there is no independent constitutional

right to an adequate investigation when the investigation does not otherwise involve the

deprivation of a protected right, Mr. Wilkerson has failed to state a claim against Mr. Boston.

Mot. to Dismiss [15] at 5 (citing Gomez v. Whitney, 757 F.2d 1005 (9th Cir. 1985). Therefore,

the Motion to Dismiss [15] is granted with respect to Mr. Boston.

    II.      Involuntary Medication

          Mr. Wilkerson's second claim is that the involuntary medication administered by ODOC

physicians without a court order violates his "right to be free from unnecessary rigor and unusual

punishment." Compl. [2] at 5. A prisoner may state a viable Eighth Amendment claim when

medication is administered forcibly for a penological purpose. See, e.g., Knecht v. Gillman, 488

F.2d 1136, 1139 (8th Cir. 1973). Mr. Wilkerson did not, however, allege that ODOC is

medicating him as a form of punishment. Instead, the Complaint states that ODOC physicians

"have not obtained any court orders to force Plaintiff to take medication against his will."

Compl. [2] at 5. This claim sounds in Fourteenth Amendment due process rather than the Eighth

Amendment.

          Inmates have a "significant liberty interest in avoiding the unwanted administration of

antipsychotic drugs under the Due Process Clause of the Fomieenth Amendment." Washington

v. Harper, 494 U.S. 210,221 (1990). While the Due Process Clause requires procedures

adequate to ensure that an inmate's interests are protected, "an inmate's interests are adequately

protected, and perhaps better served, by allowing the decision to medicate to be made by medical

professionals rather than a judge." Id. at 231.

          Mr. Wilkerson does not allege that he was deprived of the due process protections

prescribed by the Court in Washington v. Harper. Instead, he bases his claim on the necessity of



5 - OPINION AND ORDER
judicial review, which the Court found to be unnecessary to meet the requirements of the Due

Process Clause. Therefore, Mr. Wilkerson has failed to state a claim for his involuntary

medication and the Motion to Dismiss [15] is granted with respect to Drs. Velez and Diamond.

                                          CONCLUSION

       For the reasons stated above, the named Defendants' Motion to Dismiss for Failure to

State a Claim [15] is GRANTED with respect to Defendants Peters, Boston, Velez, and

Diamond. Because the claims against these defendants may be cured by an amended pleading,

Plaintiff is granted leave to amend within 30 days ofthis Order. In addition, Plaintiff is required

to identify the Doe Defendants and effect service on those defendants within 120 days of this

Order. Plaintiff is advised that failure to identify and serve the Doe Defendants within 120 days

of this Order may result in the dismissal of this case.

       IT IS SO ORDERED.

       DATED this _ _ day of September, 2019.


                                                             MICHAEL W. MOSMAN
                                                             Chief United SttttedDistrict Judge




6 - OPINION AND ORDER
